DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Tibbits (WO 2003/045832).
	Regarding claim 12, Tibbits discloses (figures 2 and 3) a method of filing a beverage container (24) with an effervescent beverage comprising: 
	a) providing an effervescent beverage tap (20) comprising: 
	i) a first tap conduit comprising: a downward extension (see Annotated Figure A below); a first outlet opening (21); a first outlet portion comprising: a first radial extension (18) that extends radially outward along a first radial axis from the downward extension towards the first outlet opening (21),
	b) configuring the outlet opening proximal to an inside surface of a beverage container (24)(figure 2); (page 9, lines 23-25, “The nozzles 18 each have an associated 
	c) producing a flow of effervescent beverage from the first outlet opening that flows at a downward angle and tangentially along the inside surface of the beverage container to create a swirling flow of effervescent beverage around the inside surface of the beverage container that collects in the beverage container as a poured effervescent beverage (page 10, lines 1-4, “Each is designed and configured to urge beer downwardly into the glass 24 to be filled and at an angle to the interior surface of glass wall 22 so that of the pouring, the beer adopts a swirling path around the inside of the glass sidewall and the swirling and rotation of the beer in the glass continues at least until filling ceases.”); 
	whereby froth is minimized in the poured effervescent beverage (page 3, lines 6-9; Tibbits also accounts for this subject matter in that pouring beer down the interior wall of the glass as described in Tibbits results in less foaming as compared to dropping the beer directly to the bottom of the glass).
	Tibbits does not specifically disclose that the beer flow in the embodiment of figure 2 is produced by opening the beverage tap.
	Tibbits does teach that manually opening a tap is a known and conventional way of effecting beer flow (page 1, lines 13-18, “The flow of beer through the tap to a drinking vessel or pouring jug usually controlled by a valve assembly located in the tap…)
e.g. MPEP 2143, citing KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007).
	

    PNG
    media_image1.png
    520
    821
    media_image1.png
    Greyscale

Annotated Figure A





	Claims 13-15 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Tibbits (WO 2003/045832) in view of Gomi (WO 2016/013151) and Smith (US 2003/0192615)
	Regarding claims 13 and 14, Tibbits accounts for much of the claimed subject matter as set forth above, and further discloses a second tap conduit having a second radial extension and second outlet (see Annotated Figure A above).
	Tibbits shows that the extension has a tangent angle and a downward angle, but does not specifically quantify what these two angles are.
	Tibbits does teach that the angle between the nozzle and the glass is a result-effective variable for reducing foaming of the beer (page 2, lines 14-15).
	Gomi also teaches that the angle between the nozzle and the glass is a result-effective variable for reducing the foaming of a beverage (page 3 of English translation, “Since the inclination angle θ is 10 to 70 degrees, the carbon dioxide liquid can be reliably discharged along the inner wall surface, is not impacted, and the generation of bubbles, which are carbon dioxide gas contained in the carbon dioxide liquid, is suppressed as much as possible.”)
	Smith also teaches that the angle between the nozzle and the glass is a result-effective variable to control the amount of foaming of a beverage (paragraphs 0036). 
	It would have been obvious to one skilled in the art to optimize the tangential and downward angle of the nozzle shown in Tibbits, based on the teachings of Tibbits, Gomi, and/or Smith, for the purpose of controlling the amount of foam produced in pouring the 

	Regarding claim 15, Tibbits discloses a bifurcated portion that is configured between the downward extension and the first outlet portion and the second outlet portions (see Annotated Figure B below).


    PNG
    media_image2.png
    404
    639
    media_image2.png
    Greyscale

Annotated Figure B

	Regarding claims 18-20, the obviousness rationale above accounts for this subject matter.  It would have been obvious to one skilled in the art to optimize the tangential and .  

	Claims 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Tibbits (WO 2003/045832) in view of Gomi (WO 2016/013151) and Smith (US 2003/0192615) and further in view of Sugg (US 2004/0007276).
	Regarding claims 16 and 17, Tibbits, Gomi, and Smith account for the claimed subject matter substantially as discussed above with respect to claim 15, but do not disclose that the outlet portions are rotatable and detachable relative to the bifurcated portion.  
	Sugg teaches that it is known to make the outlet portions (80) of a beer dispenser detachable and rotatable with respect to the bifurcated portion (100)(see figure 1). 
It would have been obvious to one skilled in the art to make the outlet portions detachable and rotatable with respect to the bifurcated portion in the device of Tibbits as modified, based on the teaching of Sugg, for the purpose of allowing cleaning and/or interchangeability.  Additionally, doing so would merely amount to a simple combination of known elements according to known methods with each element performing the same e.g. MPEP 2143, citing KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007).

	Claims 21 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Tibbits (WO 2003/045832) in view of Gomi (WO 2016/013151) and Smith (US 2003/0192615) and further in view of Takei (US 9,914,630).
	Regarding claims 21 and 22, Tibbits, Gomi, and Smith account for the claimed subject matter as discussed above, but do not disclose rotating the first outlet portion about the downward extension and rotating the second outlet portion about the downward extension to configure both the first outlet opening and second outlet opening proximal to the inside surface of the beverage container for dispensing said effervescent beverage.
	Takei teaches that it is known to rotate and adjust the outlet portion of a beverage nozzle to configured the openings relative to the container (figures 35 and 39, column 23, lines 35-53).
It would have been obvious to one skilled in the art to make the outlet portions of Tibbits to be rotatable and to adjust the angle thereof by rotating them, based on the teaching of Takei, for the purpose adjusting the amount of foam on the dispensed beverage.  Additionally, doing so would merely amount to a simple combination of known elements according to known methods with each element performing the same function as it does separately and with predictable results.  See e.g. MPEP 2143, citing KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007).
Other Prior Art
	The attached PTO-892 form includes references which are not cited above but are considered relevant to the pending application, including:
	Keeling (US 10,144,630) discloses a beer tap in which the nozzle is separable (see figure 6);
	Younkle (US 7,040,359) shows a conventional beer tap with a separable attachment (figure 2);
	Wilkinson (US 2009/0266443) discloses that it is known for the angle of a beer spout to be adjustable (figure 11, paragraph 0020).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andrew St.Clair whose telephone number is (571)270-0238.  The examiner can normally be reached on Monday through Friday, 7 am to 4 pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant may use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANDREW D STCLAIR/Primary Examiner, Art Unit 3799